In satisfaction of a four-count indictment, defendant pleaded guilty to the crimes of attempted kidnapping in the second degree and assault in the second degree and was sentenced, respectively, to concurrent prison terms of 6 to 12 years and 31/2 to 7 years. Defense counsel seeks to be relieved of *718representing defendant on appeal on the basis that there are no nonfrivolous issues that may be raised. Based on our review of the record, we agree. Defendant entered a knowing, intelligent and voluntary plea of guilty to the subject crimes. There was no basis for granting his motion to withdraw his guilty plea. Moreover, the sentence imposed was not excessive in light of the seriousness of the crimes to which defendant pleaded guilty. In view of the foregoing, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied, 67 NY2d 650).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.